Citation Nr: 0324061	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-08 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to a rating in excess of 10 percent for left 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1995.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, which granted service 
connection for bilateral carpal tunnel syndrome (rated 10 
percent, right; 0 percent, left) and denied service 
connection for hypothyroidism.  The veteran is also appealing 
an August 2001 rating decision which denied service 
connection for a cervical spine disorder.  In that rating 
action, the RO also increased the rating for left carpal 
tunnel syndrome to 10 percent.  [A further issue involving 
bilateral hearing loss arises from a September 2001 decision 
which declined to a claim of service connection for hearing 
loss.]  In December 2002, the veteran testified at a 
videoconference hearing before the undersigned.  In March 
2003, the Board undertook additional development of the 
evidence under 38 C.F.R. § 19.9(a)(2).


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Here, evidence added to the record pursuant to the Board 
development includes reports of May and June 2003 
examinations pertaining to the cervical spine,  
hypothyroidism, and left carpal tunnel syndrome.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial AOJ consideration of this evidence.   

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  Here, while the RO sent a May 2001 duty to assist 
letter regarding the cervical spine disorder and a May 2001 
VCAA letter as to the issue involving hypothyroidism, the 
notices provided do not appear adequate under the Quartuccio 
guidelines with regard to all issues on appeal.  

Additionally, in its development the Board requested that the 
examiner performing the orthopedic examination give a medical 
opinion as to whether it is at least as likely as not that 
any current disability diagnosed is related to the veteran's 
active service, and specifically to her neck complaints in 
service.  While the examiner reviewed the record and 
commented on the veteran's inservice symptoms, his opinions 
that the veteran "began complaining of some neck pain during 
her service in the military which would be consistent with 
her current complaints" and "I find it difficult to 
reasonably correlate this mild spondylosis in any specific 
activity or service that she gave while in the military" 
fail to provide the Board with the requested medical opinion 
regarding the likelihood of a link of current disability to 
service.  A medical opinion as to whether it is at least as 
likely as not that any current cervical disability is related 
to the veteran's active service or to complaints noted 
therein, is needed.

In a September 2001 statement the veteran stated that she 
received treatment from a Dr. Litman at the Nellis Air Force 
Base.  She reported that Dr. Litman informed her that she has 
had her neck condition for several years, and that it did not 
develop overnight.  The claims file does not include any 
records reflecting treatment by a Dr. Litman nor that any 
such records were requested.

Finally, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his/her argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

In the September 2002 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
a claim of service connection for bilateral hearing loss.  In 
November 2002She submitted a statement disagreeing with that 
decision; it appears that no subsequent SOC was issued 
regarding this matter.  Under Manlincon v. West, 12 Vet. App. 
238, 240 (1999), the Board must instruct the RO that this 
issue remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy 
that this claim is not before the Board at this time and will 
only be before the Board if the veteran files a timely 
substantive appeal after a SOC is issued.  

Consequently, the case is REMANDED for the following:

1.  The RO should issue a SOC 
addressing the matter of whether new 
and material evidence has been 
received to reopen a claim of service 
connection for bilateral hearing loss.  
The veteran must be advised of the 
time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  If 
she timely perfects an appeal, this 
matter should be returned to the Board 
for further appellate consideration, 
if otherwise in order.

2.  The RO should ensure that any 
further notification or development 
action required by the VCAA and 
implementing regulations is completed.  
In particular, the RO should ensure 
that the veteran is advised 
specifically of what she needs to 
establish entitlement to the benefits 
sought, what the evidence (including 
the development by the Board) shows, 
and of her and VA's respective 
responsibilities in claims 
development.  The veteran and her 
representative should be afforded the 
requisite period of time to respond.  

3.  The RO should attempt to obtain 
any outstanding pertinent records from 
the medical facility at Nellis Air 
Force Base, particularly any showing 
treatment for a cervical spine 
disorder by a Dr. Litman (as 
identified by the veteran in an 
September 2001 statement).

4.  After any additional records are 
obtained and associated with the 
claims file, the RO should arrange for 
he claims file to be forwarded to the 
orthopedic examiner who performed the 
May 2003 spine examination for review 
and a medical opinion specifically 
indicating whether it is at least as 
likely as not that any current 
cervical spine disability diagnosed is 
related to the veteran's active 
service, and more specifically to her 
neck complaints therein.   

5.  The RO should then readjudicate 
the claims in light of the evidence 
added to the record since the SOC and 
Supplemental SOC issued in September 
2002.  If any benefit sought on appeal 
remains denied, the RO should issue an 
appropriate SSOC and provide the 
veteran and her  representative the 
requisite period of time to respond.  
The case should then be returned to 
the Board for further appellate 
review, if otherwise in order.  No 
action is required of the appellant 
unless she is notified.

The purposes of this remand are to complete the record, meet 
due process requirements, and provide adequate notice and 
assistance.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded  expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




